Case 5:19-cv-00100-RWS-CMC Document 28 Filed 08/04/21 Page 1 of 2 PageID #: 141




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  AUBREY J. WILLIAMS,                              §
                                                   §
                                                   §   CIVIL ACTION NO. 5:19-CV-00100-RWS-CMC
                  Plaintiff,                       §
                                                   §
  v.                                               §
                                                   §
  GARTH PARKER, et al.,                            §
                                                   §
                  Defendants.                      §

                                               ORDER
         Plaintiff Aubrey Williams, an inmate proceeding pro se, filed the above-styled and

  numbered civil action complaining of alleged violations of his constitutional rights. The case was

  referred to the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

         Williams complained of deliberate indifference to his serious medical needs in that a number

  of restrictions he had received after receiving heart surgery in 2016 were removed by medical

  personnel in 2019. Defendants filed a motion to dismiss (Docket No. 20), to which Williams did

  not respond.

         After review of the pleadings, the Magistrate Judge issued a Report recommending the

  motion to dismiss be granted and the lawsuit dismissed. Docket No. 26. Williams filed objections

  (Docket No. 27) setting out the facts of his 2016 heart surgery and stating that the removal of his

  restrictions showed that medical personnel were not taking him seriously; however, this assertion

  at best sets out a negligence claim and falls short of stating a claim for deliberate indifference to

  serious medical needs. Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (unsuccessful

  medical treatment, acts of negligence, or medical malpractice do not constitute deliberate

  indifference). The Magistrate Judge correctly determined that Williams failed to state a claim for
Case 5:19-cv-00100-RWS-CMC Document 28 Filed 08/04/21 Page 2 of 2 PageID #: 142




  deliberate indifference to his serious medical needs.

         The Court has conducted a careful de novo review of those portions of the Magistrate

  Judge’s proposed findings and recommendations to which Williams objected. See 28 U.S.C.

  § 636(b)(1) (District Judge shall “make a de novo determination of those portions of the report or

  specified
      .     proposed findings or recommendations to which objection is made.”). The Court has

  determined that the Report of the Magistrate Judge is correct and Williams’s objections are without

  merit. It is accordingly

         ORDERED that Williams’s objections are overruled and the Report of the Magistrate

  Judge (Docket No. 26) is ADOPTED as the opinion of the Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

  for failure to state a claim upon which relief may be granted.


         So ORDERED and SIGNED this 4th day of August, 2021.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
